      Case 2:19-cr-00022-JTN ECF No. 6 filed 10/09/19 PageID.9 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION

UNITED STATES OF AMERICA,
                                                            No.     2:19-cr-22
               Plaintiff,

v.                                                          INDICTMENT
                                                            PENALTY SHEET
MATTHEW ANTHONY NICELY,

            Defendant.
_____________________________/

COUNT – Conspiracy to Distribute and Possess with Intent to Distribute MDMA – 21 U.S.C. §§
846, 841(a)(1), 841(b)(1)(C)

Maximum penalty: Not more than 20 years’ imprisonment and/or $1,000,000 fine [21 U.S.C. '
841(b)(1)(C)]

Supervised Release: Not less than 3 years and up to life [21 U.S.C. § 841(b)(1)(C)] (Class C
Felony, 18 U.S.C. ' 3559)

Special Assessment: $100 [18 U.S.C. ' 3013]

Date: October 9, 2019                                /s/Paul D. Lochner
                                                     Counsel for the United States

Submitted in accordance with Admin Order 17-MS-046
